                                   1                                   NITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    JAMES KARIM MUHAMMAD,                               Case No. 18-cv-03601-JD
                                                       Plaintiff,
                                   5
                                                                                            ORDER RE MOTION FOR
                                                v.                                          RECONSIDERATION
                                   6

                                   7    CARLOS A. PRIVAT, et al.,                           Re: Dkt. No. 21
                                                       Defendants.
                                   8

                                   9

                                  10          Pro se plaintiff Muhammad has asked the Court to reconsider the adoption of a report and

                                  11   recommendation by Magistrate Judge Laporte that his case be dismissed with prejudice. Dkt. No.

                                  12   21. Muhammad consented to the Magistrate Judge’s jurisdiction. Dkt. No. 5. The Court accepted
Northern District of California
 United States District Court




                                  13   the recommendation and dismissed the action. Dkt. No. 17. Reconsideration is denied.

                                  14          The request fails to comply with the requirements of Civil Local Rule 7-9, which governs

                                  15   reconsideration motions and applies to Muhammad. Civ. L.R. 3-9(a) (“A person representing him

                                  16   or herself without an attorney is bound by the Federal Rules, as well as by all applicable local

                                  17   rules.”). Even if read generously in light of his pro se status, Muhammad’s request does not

                                  18   identify anything that might warrant reconsideration under Civil Local Rule 7-9(b), namely new or

                                  19   different facts or law, or a credible showing that the Court did not properly consider the prior

                                  20   arguments.

                                  21          Muhammad’s suggestion that the report and recommendation reflected racial prejudice

                                  22   against him is entirely without foundation. Not an iota of evidence supports his allegation of

                                  23   racial animus by a judge in this district.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 28, 2019

                                  26
                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JAMES KARIM MUHAMMAD,
                                   4                                                          Case No. 18-cv-03601-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CARLOS A. PRIVAT, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on August 29, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   James Karim Muhammad
                                       P.O. Box 31764
                                  18   Oakland, CA 94604
                                  19

                                  20
                                       Dated: August 29, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
